Citation Nr: 0830286	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-40 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1968 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which reopened the 
veteran's claim, and denied entitlement to service connection 
on the merits.  In February 2008, the Board reopened the 
claim and remanded it for further development.


FINDINGS OF FACT

1.  The credible medical evidence establishes that bronchial 
asthma existed prior to service and was not aggravated by 
service. 

2.  Chronic obstructive pulmonary disorder was first 
manifested many years after the veteran's service and is not 
medically related to his service. 


CONCLUSION OF LAW

Chronic obstructive pulmonary disorder and bronchial asthma 
were not incurred or aggravated in the veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2005 and March 2008, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the 2005 notice informed the veteran of 
information and evidence necessary to substantiate the claim 
for service connection and also the relative burdens of VA 
and the veteran, relating the information and evidence that 
VA would seek to provide and that which he was expected to 
provide.  The subsequent 2008 notice informed the veteran of 
information and evidence that governs the initial assignment 
of a disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  

Although this last notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the May 2008 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled.

Service Connection

The veteran seeks service connection for a respiratory 
disorder, which he contends initially manifested in service.  
In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2007); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates both that the disease or injury existed before 
acceptance and enrollment, and that it was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137; see also, Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir., 2004).  If the government 
fails to rebut the presumption of soundness under section 
1111, the veteran's claim is one for service connection 
rather than for service-connected aggravation.  Id. 

In this case, the veteran's April 1968 induction examination 
does not note a respiratory disorder of any kind.  However, a 
December 1968 consultation revealed that the veteran reported 
a history of bronchial asthma.  Specifically, he reported 
that he had been hospitalized for three to four months during 
the past few years for the condition, and that he had 
received intermittent adrenaline injections in the emergency 
room prior to service.  This constitutes clear and 
unmistakable evidence that asthma existed prior to service.  
As will be discussed below, recently obtained evidence, 
specifically a VA examination report dated in April 2008, 
indicates clearly and unmistakably, that the veteran's asthma 
was not aggravated by his service.  

Although the veteran now claims, more than thirty five years 
later, that he had no pre-service history of a respiratory 
disorder, the Board finds that the statements he made 
concurrently with treatment in 1968 are more credible than 
those made long after the fact, in conjunction with his 
claim.  That he has submitted a physician's statement, 
reiterating his allegation that he had no respiratory 
disorder prior to service is of no consequence.  The mere 
transcription of the veteran's stated medical history in a 
medical report does not make it medical fact.  When that 
history is not supported by the record, as here, it will be 
discredited.  The question, therefore, is whether there is 
also clear and unmistakable evidence that the respiratory 
disorder was not aggravated by such service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2007); Green v. Derwinski, 1 Vet. App. 320 
(1991).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R.  
§ 3.306 (2007).

The veteran underwent an April 2008 VA respiratory disorders 
examination in order for a determination as to aggravation to 
be made.  After a review of the file, including the veteran's 
service treatment records, the physician concluded that the 
veteran's preexisting respiratory disorder did not 
permanently worsen during his five months of service.  

This conclusion is supported by the record, which includes a 
December 1970 VA general medical examination, showing that 
the veteran had not had an asthma attack since he was 
discharged from service.  Subsequent outpatient clinical 
records, dated from December 1975 to November 1979, are 
devoid of complaint, treatment, or diagnosis of any 
respiratory problems, as are VA examination reports dated in 
June 1980, June 1997, and June 1999.  Because the veteran's 
medical records immediately following service show no 
treatment for asthma, the April 2008 medical opinion finding 
no evidence of a permanent worsening of his preexisting 
disease is found to be credible.  As such, the clear and 
unmistakable evidence demonstrates both that bronchial asthma 
existed before acceptance and enrollment, and that it was not 
aggravated by such service.

Regarding the veteran's other diagnosis of chronic 
obstructive pulmonary disorder (COPD), the record shows that 
the first documented diagnosis is in January 2003, in the 
context of a sleep study.  Primary care visits thereafter, in 
November 2004 and April 2005, show that the veteran remained 
largely asymptomatic.  At his April 2008 VA examination, 
however, the veteran reported asthma attacks twice per week, 
wheezing weekly, and difficulty breathing on moderate and 
severe exertion only.  After a review of the file, the 
examining physician concluded that there was no evidence that 
the veteran's COPD was at all related to his five months of 
service, primarily because he was not diagnosed with the 
disorder until long after his separation, and after a long 
period of no respiratory complaints.  This opinion is fully 
supported by the record as described above, which is devoid 
of respiratory complaints from 1968 to 2003.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (2000).  

This opinion is the sole etiological opinion of record 
relating to the veteran's diagnosis of COPD.  Absent evidence 
to the contrary, the Board is not in a position to further 
question the opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  In sum, the preponderance of the evidence is found 
to be against the veteran's claim; therefore, the benefit of 
the doubt provision does not apply.  Service connection for a 
respiratory disorder is not warranted.


ORDER

Entitlement to service connection for a respiratory disorder, 
including chronic obstructive pulmonary disease and bronchial 
asthma, is denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


